Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17085131 and 62972121, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior applications, 17085131 and 62972121 fail to provide support for the claim limitations of “the content displayed to the one or more users is varied based on historical data associated with the one or more users” (claim 5) and the “sponsor module receives the recorded sensor data from the live action game, interprets the recorded sensor data, relates the recorded sensor data with one or more users in the user database, and causes display of content associated with the recorded sensor data on the one or more user terminals” (claims 6-11).
Applicant’s prior specification (17/085131), paragraph 16 discloses various sensors that can be used with the system. Paragraphs 17-18 discloses that the system’s server or the cloud may be used to receive the sensor data and analyze the data. Paragraph 19 discloses that services can be performed to the user. Paragraphs 19, 21, 23 discloses that the server can provide bet options and prize selections. However, there is no description that the displayed content is varied based on the historical data associated with the one or more users. There is no description of what the historical data would be. There is not description of what type of content or how the content would be varied based on the user’s historical data.
In addition, the prior Application discloses the use of sensors and a sponsor database. However, there is no description that a sponsor module receives the recorded sensor data and causes a display of content associated with the recorded sensor data on the one or more user terminals. There is no description on how the sponsor module associates the data and what content is displayed.
Accordingly, claim 5 is not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception.
Claim 1-5 recite, a method for communicating sensor data recorded in a live action game, comprising:
associating one or more sensors with at least one of a player, equipment, and a location of a live action game;
recording data from the one or more sensors in the live action game;
transmitting the recorded data from the one or more sensors in the live action game to a module that processes the sensor data;
processing the sensor data to determine relevance to one or more users; and
displaying content associated with the processed sensor data to the one or more users.

Claim 6-11 recite, a system for communicating sensor data in a live action game, comprising 
one or more sensors associated with at least one player in a live action game, equipment used in the live action game, and/or the location of the live action game;
a user database, a historical database, and a sponsor module;
one or more user terminals provided at a user location, the user terminal comprising at least a display;
wherein one or more sensors record data from the at least one player, equipment, and/or location of the live action game, the sponsor module receives the recorded sensor data from the live action game, interprets the recorded sensor data, relates the recorded sensor data with one or more users in the user database, and causes display of content associated with the recorded sensor data on the one or more user terminals.

The underlined limitations recite an abstract idea of performing a mental process. Mental process includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The step of processing sensor data to determine relevance to one or more user is a step of performing an evaluation or judgement and therefore recites a mental process. The steps of interpreting the recorded sensor data, relates the recorded sensor data with one or more users in the user database are steps of performing an evaluation or judgement and therefore recites a mental process.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-11 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
The steps of associating one or more sensors with at least one of a player, equipment, and a location, recording data from one or more sensors and transmitting the recorded data is recited at high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The displaying content step associated with the processed sensor data is also recited at a high level of generality, and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.
Claims 1-11 also include a module (interpreted as server, or cloud server as described in the specification), and claims 6-11 include a user database, historical database and user terminals. These elements are generic computers or components of a computer to store, transmit, display information, and perform the abstract idea (interpreting the sensor data and relating the data with a user). The computer, components are used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite one or more sensor to record data (on a database for claims 6-11) and transmit the recorded data. The claim recites displaying contents associated with the processed sensor data (on the one or more user terminals for claims 6-11).
The use of sensors to record data is well known in the art. Walker (US 2018/0349858) (paragraph 15) discloses that sensors including weather (environmental e.g. temperature, humidity, wind, light, atmospheric pressure), motion (e.g., accelerometer, gravity sensor, gyroscope), position sensors (e.g., orientation sensor, magnetometer), are well known in the art.
MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
In addition, Applicant’s specification (paragraph 18) discloses various communication means and “other communication techniques known in the art”. Applicant’s specification (paragraph 22). The user terminal are conventional devices such as a computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices (paragraph 22)
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-5, 7-8 are directed to displaying data, gathering data, and communication data, which is well known routine and convention as discussed above. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 9-11 are directed to the type of sensors (motion, location, weather sensors) which is well known routine and convention as discussed above (Walker reference cited above). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is directed to a system comprising: one or more sensors associated with at least one player in a live action game, equipment used in the live action game, and/or the location of the live action game; a user database, a historical database, and a sponsor module; one or more user terminals provided at a user location, the user terminal comprising at least a display;
 wherein one or more wherein one or more sensors record data from the at least one player, equipment, and/or location of the live action game, the sponsor module receives the recorded sensor data from the live action game, interprets the recorded sensor data, relates the recorded sensor data with one or more users in the user database, and causes display of content associated with the recorded sensor data on the one or more user terminals.
Claim 6 claims both a system, and steps of using the system (steps of: recording data, receiving the recorded data, interpreting the recorded data, relating the recorded data and displaying content). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). The claim is indefinite because its is unclear whether infringement occurs when one creates a system comprising the one or more sensors, user database, historical database and sponsor module, or whether infringement occurs when operating the system by recording data, receiving the recorded data, interpreting the recorded data, relating the recorded data and displaying content.
Claims 7-11 are rejected by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Hayon (WO 2019/244151) (WO 2019/244151 corresponds to US 2021/0217126 which will be relied upon for clearer citation).

1. Hayon discloses a method for communicating sensor data recorded in a live action game (live event, real time sporting event; paragraphs 7-8, 28), comprising:
associating one or more sensors with at least one of a player, equipment, and a location of a live action game (wearable sensors, in-field sensors to provide data relative to the weather, pitch condition, crowd, motion tracking sensors, cameras, paragraphs 12-16, 37, 40, 43);
recording data from the one or more sensors in the live action game (receiving real time data from the one or more sensors; paragraphs 8, 13-14, 16, 40, 43);
transmitting the recorded data from the one or more sensors in the live action game to a module that processes the sensor data (In light of Applicant’s specification the term module is interpreted as a server or a computer. Sensors 2 computer with game server 1; Fig. 1; paragraphs 37, Server receives sensor data such as GPS, sensors worn by users; paragraphs 40, 43, 45);
processing the sensor data to determine relevance to one or more users (Generating betting event and odds according a specific real-time condition; paragraphs 39-43. Server also process the data to provide live digitalized information, live feed and information for player’s guidance in prediction the outcomes of specific condition; paragraphs 44-45); and
displaying content associated with the processed sensor data to the one or more users (The server provides betting events to the user; paragraphs 38-39. A user views the betting events to place bets on user’s terminal, such as STB, smartphone, PC; paragraphs 37, 44, 52)

2. Hayon discloses he method for communicating sensor data recorded in a live action game of claim 1, further comprising displaying the content associated with the processed sensor data to the one or more users at a time between the recording of the data from the one or more sensors in the live action game and a next action in the live action game (Betting events are generated for a limited period or specific period of time in accordance with a live sporting event. Each betting event is generated during the live sporting event referring to a specific real-time condition; paragraph 39. A plurality of betting events are provided during a single live sporting event. When betting ends another betting event starts, or may have overlapping betting periods, paragraphs 46. Therefore, betting information associated with the processed sensor data is displayed to the user at a time between the recording of the data from the one or more sensors in the live action game and a next action in the live action game. In addition, live feed and information provides the next action from the live action game; paragraphs 44-45, 51).

3. Hayon discloses the method for communicating sensor data recorded in a live action game of claim 2, wherein the next action in the live action game is a next play following a play where the data was recorded from the one or more sensors (Betting events are generated for a limited period or specific period of time in accordance with a live sporting event. Each betting event is generated during the live sporting event referring to a specific real-time condition; paragraph 39. A plurality of betting events are provided during a single live sporting event. When betting ends another betting event starts, or may have overlapping betting periods, paragraphs 46. Therefore, the next action of the live action game is displayed following a play where the data was recorded from the one or more sensors so that the player can bet on the next betting event. In addition, live feed and information provides the next action in the live action game; paragraphs 44-45, 51.).

4. Hayon discloses the method for communicating sensor data recorded in a live action game of claim 1, wherein the displayed content is related to the equipment in the live action game (player equipment/wearable sensors, in field sensor equipment to provide data relative to the weather, pitch condition, crowd, motion tracking sensors, cameras, paragraphs 12-16, 37, 40, 43).

6. Hayon discloses a system for communicating sensor data in a live action game (Fig. 1), comprising 
one or more sensors associated with at least one player in a live action game, equipment used in the live action game, and/or the location of the live action game (wearable sensors, in-field sensors to provide data relative to the weather, pitch condition, crowd, motion tracking sensors, cameras, paragraphs 12-16, 37, 40, 43);
a user database (server receives user bet, credits users, and store user’s betting preferences therefore comprises a user database; paragraphs 46, 54), a historical database (server stores statistical information, history of outcomes, paragraphs 44, 47, and a sponsor module (The claim does not differentiate the module from any other module. In the broadest reasonable interpretation, a module or sponsor module is interpreted as a server. Hayon discloses a server 1in Fig. 1; paragraph 37);
one or more user terminals provided at a user location, the user terminal comprising at least a display (STB, smartphone, PC; paragraphs 37, 44, 52);
wherein one or more sensors record data from the at least one player, equipment, and/or location of the live action game [As indicated above, the claim limitation of the “sensors record data from the at least one player, equipment, and/or location of the live action game” describe a method of operating the system. Therefore, Hayon discloses the claimed system. Hayon also discloses that the sensor records data as claimed. (player equipment/wearable sensors, in field sensor equipment to provide data relative to the weather, pitch condition, crowd, motion tracking sensors, cameras, paragraphs 12-16, 37, 40, 43).]
 the sponsor module receives the recorded sensor data from the live action game, interprets the recorded sensor data, relates the recorded sensor data with one or more users in the user database, and causes display of content associated with the recorded sensor data on the one or more user terminals [As indicated above, the claim limitation of the “the sponsor module receives the recorded sensor data from the live action game, interprets the recorded sensor data, relates the recorded sensor data with one or more users in the user database, and causes display of content associated with the recorded sensor data on the one or more user terminals” describe a method of operating the system. Therefore, Hayon discloses the claimed system. Furthermore, although the claim recites a “sponsor” module, the claim does not differentiate the module from any other module or server. The claim limits the sponsor module to receive the recorded sensor data from the live action game, interpret the recorded sensor data, relate the recorded sensor data with one or more users in the user database, and cause display of content associated with the recorded sensor data on the one or more user terminals. The prior art teaches a server to perform the claimed steps and therefore teaches a sponsor module as claimed. Hayon discloses the server provides betting events to the user (paragraphs 38-39).  A user views the betting events to place bets on user’s terminal, such as STB, smartphone, PC (paragraphs 37, 44, 52).].

7. Hayon discloses the system for communicating sensor data in a live action game of claim 6, wherein the display of content associated with the sensor data on the one or more user terminals occurs at a time between the recording of the sensor data in the live action game and a next action in the live action game. (Betting events are generated for a limited period or specific period of time in accordance with a live sporting event. Each betting event is generated during the live sporting event referring to a specific real-time condition; paragraph 39. A plurality of betting events are provided during a single live sporting event. When betting ends another betting event starts, or may have overlapping betting periods, paragraphs 46. Therefore, betting information associated with the processed sensor data is displayed to the user at a time between the recording of the data from the one or more sensors in the live action game and a next action in the live action game. In addition, live feed and information provides the next action from the live action game; paragraphs 44-45, 51).

8. Hayon discloses the system for communicating sensor data in a live action game of claim 7, wherein the next action is a next play in the live action game (Betting events are generated for a limited period or specific period of time in accordance with a live sporting event. Each betting event is generated during the live sporting event referring to a specific real-time condition; paragraph 39. A plurality of betting events are provided during a single live sporting event. When betting ends another betting event starts, or may have overlapping betting periods, paragraphs 46. Therefore, the next action of the live action game is displayed following a play where the data was recorded from the one or more sensors so that the player can bet on the next betting event. In addition, live feed and information provides next action in the live action game; paragraphs 44-45, 51.).

9. Hayon discloses the system for communicating sensor data in a live action game of claim 6, wherein the one or more sensors are impact or motion sensors (magneto-inertial sensors or other types of sensors suitable to provide data relative to activities that occur in real-time during live sporting events; and motion tracking sensors; paragraphs 13, 43)

10. Hayon discloses the system for communicating sensor data in a live action game of claim 6, wherein the one or more sensors are location sensors (GPS sensors, motion/location tracking; paragraphs 40; 43

11. Hayon discloses the system for communicating sensor data in a live action game of claim 6, wherein the one or more sensors are weather sensors (in-field sensors to provide data relative to the weather; paragraphs 14, 43).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-4, 6-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Hayon (WO 2019/244151) (WO 2019/244151 corresponds to US 2021/0217126 which will be relied upon for clearer citation) as applied to claim 1 above, and further in view of Eckman (US 2020/0126365)

5. Hayon discloses the claimed invention as discussed above but fails to teach the content displayed to the one or more users is varied based on historical data associated with the one or more users. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to system for wagering on live events, Eckman discloses historical data or tracking data are used to vary the content related to the event to the user (System uses historical or tracking data to provide certain suggestions, feedback, tips, comments, alerts, or notifications to the user at the time the user is to select a team, wager amount, and define a point spread/line. Paragraph 61). This provides a custom personalized feed to the user based on user’s past data. It would have been obvious to one of ordinary skilled in the art to modify Hayon’s invention before the effective filing date and vary the displayed content based on historical data associated with the one or more users in order to provide the predictable result of providing a custom personalized feed to the user based on user’s past data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715